Citation Nr: 0522540	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

4.  Entitlement to service connection for a high fever.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for high cholesterol.

[The veteran's motion for clear and unmistakable error (CUE) 
in a May 1961 Board of Veterans' Appeals (Board) decision 
that severed service connection for a psychiatric disorder is 
the subject of a separate Board action.]


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 6, 1943, to 
November 8, 1943.  This matter comes before the Board on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The matter of whether new and material evidence has been 
received to reopen the veteran's claims for entitlement to 
service connection for arthritis, a gastrointestinal 
disorder, and a psychiatric disorder are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent medical evidence of record does not demonstrate 
that a currently diagnosed and chronic high fever or a 
disorder manifested by such symptomatology is etiologically 
related to symptomatology shown in active service.
3.  Competent medical evidence of record does not indicate 
that currently diagnosed glaucoma is etiologically related to 
active service.

4.  Currently documented high cholesterol levels are 
laboratory findings, which are not considered a disability 
for VA compensation purposes; moreover, competent medical 
evidence of record does not establish that these readings are 
the manifestation of a current disability or disease that is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Service connection for a high fever is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  In this regard, a letter from the RO to the veteran 
dated in February 2003, and provided to him prior to the 
initial unfavorable decision, notified him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the February 2003 letter essentially 
satisfied the notice requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claims consists of information and/or 
evidence that demonstrates that he has currently diagnosed 
disorders that are related to his period of active service.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims file, as are his identified post-
service VA and private treatment and evaluation reports.  The 
veteran was not afforded VA examination for the disorders 
claimed on appeal, but only because it was not necessary to 
address the questions presented in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
these claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that the case is 
ready for appellate review.



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A veteran cannot offer a diagnosis or provide a medical 
opinion as to causation or the etiology of his claimed 
disorder, but he can provide statements as to his complaints 
and observable symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2004) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Analysis of the Claims

Introduction

The Board first observes that when the veteran initially 
filed the pending claims for service connection in March 
2002, he stated that he was currently treated for arthritis, 
stomach problems, glaucoma, high cholesterol, and nerves, 
which he believes is the result of a high fever that began in 
service in August 1943.  When the RO initially reviewed the 
matter in its March 2003 rating decision, it addressed this 
matter as one claim, for entitlement to service connection 
for the residuals of a high fever, to include the 
aforementioned identified disorders.  When the RO later 
issued its statement of the case in December 2003, however, 
it addressed each disability as a separate service connection 
claim.  Likewise, for clarity, the Board will address each 
claim separately in this decision (and remand).

The evidence available for review in support of the claims on 
appeal includes the veteran's service medical and personnel 
records, VA treatment reports dated from approximately 
November 2001 to September 2002, private treatment reports 
dated from approximately July 1991 to May 2003, written 
statements and argument provided by the veteran and his 
representative, and other information and documentation 
already of record prior to the filing of the pending claims.  
The Board has carefully reviewed, considered, and weighed the 
probative value of this evidence, but finds that the 
veteran's claims for service connection for a high fever, 
glaucoma, and high cholesterol must be denied, for the 
reasons delineated below. 

Service Connection for a High Fever

The Board recognizes that in a March 2002 statement, the 
veteran reported that his high fever was service-connected by 
the RO shortly after service, but then later discontinued.  
The record only reveals, however, that he was initially 
service-connected for a psychiatric disorder immediately 
after his release from active duty.  There is no record of a 
prior VA grant of service connection for a high fever or its 
residuals.  

The veteran's service medical records reflect that during his 
period of active duty,  from April 1943 to November 1943, he 
reported for treatment on multiple occasions with several 
different complaints.  In his early months of service, he 
developed problems including both nasopharyngitis and 
pansinusitis (with recorded elevated temperature readings), 
which required treatment and eventual hospitalization during 
the period of mid-April 1943 to July 1943.  There was also 
notation of a persistent low-grade fever of unknown origin at 
that time.  After continued complaints, the veteran was 
hospitalized again at the end of July 1943.  Treatment notes 
from early August 1943 again recorded that he was running a 
low-grade fever, and one physician indicated that it may 
represent chronic undulant fever.  Accordingly, in late 
August 1943, the service physicians transferred him for 
further evaluation at a general hospital, with recorded 
diagnoses at the time of a fever of unknown origin and 
(because of other problems) also of severe psychoneurosis and 
neurasthenia.  

At the general hospital, on approximately five occasions 
between the end of August 1943 and the beginning of October 
1943, the veteran's temperature was slightly elevated (in a 
range from 99.0 to 99.4 degrees Fahrenheit).   The hospital 
physicians, however, after much evaluation and testing, were 
unable to diagnose any chronic fever, and then cleared him of 
the diagnosis of a fever of unknown origin.  Rather, by the 
time of hospital discharge, the veteran's diagnosis was 
severe mixed-type psychoneurosis manifested by anxiety and 
multiple somatic complaints without demonstrable organic 
etiology.  He was also recommended for service discharge in 
light of this diagnosis, and he was then discharged from 
active duty in early November 1943.  Importantly, a high (or 
low-grade) fever was not a medical condition complained of or 
noted at the time of service discharge. 

After service, there were no recorded medical complaints, 
symptoms, treatment, or diagnosis of a high fever, including 
at the veteran's first post-service VA examination in August 
1944.  Then, at a VA examination in December 1948, the 
veteran reported that his fever had returned in the last two 
to three months, and that it was treated by M.F.K., M.D.  
(The record shows that Dr. K. had provided a November 1948 
statement on the veteran's behalf as to ongoing medical 
problems, but this statement does not mention a fever.)  A 
temperature of 99.0 degrees Fahrenheit was recorded at the 
December 1948 VA examination, but the examiner's only 
diagnosis was "chronic anxiety reaction, manifested by 
moderate tenseness and timidity, sleep broken at times, 
nervous weak spells, headaches, dizziness, etc."  

Thereafter, no further medical evidence of record reports a 
current high fever or the veteran's complaints of the same.  
There is also no medical evidence of record purporting to 
relate a currently diagnosed and chronic fever or disorder 
manifested by a chronic fever to active service.

The Board finds that service connection for a high fever is 
not warranted because there is no medical evidence of a 
current and chronic disability that may be related to active 
service.  While there is evidence of a low-grade fever during 
portions of the veteran's period of active service, it was 
never diagnosed as a chronic problem, and was not a recorded 
diagnosis at the time of his discharge.  After service 
discharge, there is no medical record of even an elevated 
temperature until one reading noted on VA examination in 
December 1948, over five years later, and that VA examiner 
did not render a pertinent diagnosis at that time.  And, 
subsequent to his service discharge in November 1943, this 
report is the only post-service medical record that even 
mentions a fever.  As such, in light of the lack of competent 
medical evidence of a currently diagnosed disorder and of its 
relationship to the symptomatology shown in service (or of a 
continuous problem in the years following discharge), the 
claim for service connection for a high fever must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Lastly, the Board is aware that the veteran basically averred 
in March 2002 that his high fever led to the other currently 
claimed disorders of record.  As the Board has determined 
that service connection for a high fever is not warranted, 
however, there is no need to explore whether service 
connection for any of the other currently claimed disorders 
is warranted on a secondary basis (as related to a service-
connected high fever).  See 38 C.F.R. § 3.310 (2004); Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Service Connection for Glaucoma

The veteran's service medical records do not document any 
complaints, symptoms, diagnosis, or treatment for glaucoma or 
a similar eye problem during active service, nor is there 
medical evidence of the development of such a disorder for 
many years following service, including at the first post-
service VA examination in August 1944 and at a subsequent VA 
examination in December 1948.  The recent medical evidence of 
record, however, does confirm that the veteran is now 
diagnosed with glaucoma.  There is no medical evidence of 
record relating current glaucoma to the veteran's period of 
active duty.

Unfortunately, without competent medical evidence of the 
development of such a problem during active service and 
evidence that the currently diagnosed problem is related to 
active service, or of any evidence demonstrating the 
continuity of such a problem from service discharge to the 
present, the claim for service connection for glaucoma must 
fail.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service Connection for High Cholesterol

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
the United States Court of Appeals for Veterans Claims (the 
Court) has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Under applicable regulation, the term "disability" is 
defined as impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  See 38 
C.F.R. § 4.1 (2004); see also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  

The veteran has specifically claimed entitlement to service 
connection for his high cholesterol levels, and the medical 
evidence of record does reflect that the veteran currently 
has high cholesterol, as documented in multiple 
contemporaneous laboratory reports.  The veteran's elevated 
cholesterol readings represent only laboratory findings, 
however, and these readings are not to be considered as 
representative of an actual disability for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,445 
(May 7, 1996) (commentary from a final rule implementing 
certain revisions to VA's Schedule for Rating Disabilities as 
applicable to the endocrine system at 38 C.F.R. § 4.119, 
effective from June 6, 1996).  As service connection may only 
be granted where the evidence establishes the presence of a 
current disability, service connection cannot be granted 
solely for a laboratory finding.  

Moreover, the veteran's service medical records do not 
indicate that he had elevated cholesterol during his period 
of active service, and there is no medical evidence of such 
readings until several years after service discharge.  The 
Board further observes that none of the pertinent medical 
evidence of record purports to identify such elevated 
cholesterol readings as the manifestation of a currently 
diagnosed disability or disease that may be related to 
service.

Thus, in the absence of a current disability as defined under 
VA law, any pertinent symptomatology shown in service or 
regularly in the years thereafter, and  medical evidence 
relating currently documented elevated cholesterol findings 
to a diagnosed disability or disease (as well as to service), 
the claim for service connection for high cholesterol must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Conclusion

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against these claims for 
service connection for a high fever, glaucoma, and high 
cholesterol, and thus, they will be denied.


ORDER

Service connection for a high fever is denied.

Service connection for glaucoma is denied.

Service connection for high cholesterol is denied.


REMAND

An initial review of the record reveals that the veteran's 
claims for entitlement to service connection for arthritis, 
for a gastrointestinal disorder, and for a psychiatric 
disorder were adjudicated and denied in prior VA decisions 
that are now final.  The RO denied service connection for 
arthritis in an unappealed February 1944 rating decision.  
The RO also denied service connection for a gastrointestinal 
disorder in a February 1949 rating decision which was 
appealed by the veteran, but the Board then denied that 
appeal in a May 1949 decision.  

Although service connection for a psychiatric disorder was 
originally granted by the RO in a February 1944 rating 
decision, the RO later severed service connection in a 
December 1960 rating action which the Board then upheld in a 
May 1961 decision.  And, although the veteran has a 
separately docketed pending appeal alleging clear and 
unmistakable error (CUE) in the Board's May 1961 decision as 
to this severance, in a decision concurrent with this one, 
the Board has determined that there was no CUE in the May 
1961 decision.  As such, VA's prior severance of service 
connection for a psychiatric disorder now stands, and is in 
effect a previous denial of service connection for a 
psychiatric disorder.

As such, the veteran's three pending appeals for service 
connection for these same disabilities (arthritis, 
gastrointestinal, and psychiatric problems), as filed in 
March 2002, are considered requests to reopen, and are 
specifically governed by VA's laws and revised regulations 
concerning the requirements for the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 66 
Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  

The record further reflects that to date, the RO has only 
adjudicated these claims on their merits for purposes of 
entitlement to service connection, and not under the standard 
of new and material evidence (which has a more stringent 
evidentiary burden than that required for original service 
connection claims).  And, although the RO did provide written 
notice to the veteran of the evidentiary requirements 
necessary to satisfy a claim for service connection, it did 
not advise the veteran of the evidentiary requirements needed 
to reopen a previously and finally denied claim.  Thus, prior 
to any further appellate review, the Board finds that the RO 
must advise the veteran of the specific law applicable to his 
requests to reopen, and even more importantly, the RO must 
also provide him with an opportunity to identify and/or 
submit new and material evidence for his claims.  Id.; see 
also the VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Therefore, in order to afford the veteran due process and to 
give him every consideration with respect to these issues, 
this matter is REMANDED for the following:

1.  The RO should provide written notice 
to the veteran and his representative of 
the requirements for the provision of new 
and material evidence in support of his 
March 2002 requests to reopen his 
previously and finally denied claims for 
entitlement to service connection for 
arthritis, a gastrointestinal disorder, 
and a psychiatric disorder, as 
contemplated by 38 U.S.C.A. § 5108 (West 
2002) and 38 C.F.R. § 3.156(a) (effective 
for requests to reopen filed on or after 
August 29, 2001).  In this communication, 
the RO should also invite the veteran to 
identify and/or submit such evidence in 
support of these claims.  Thereafter, the 
RO should afford the veteran and his 
representative an appropriate period of 
time for response.  

2.  After the RO completes all 
development requested and/or indicated 
above, it should again review these three 
claims on the basis of all evidence 
associated with the claims file, and in 
accordance with all applicable law, 
including the requirements for new and 
material evidence.  If the RO is unable 
to grant the benefits sought on appeal in 
their entirety, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


